Exhibit 21.1 SPAR Group, Inc. List of Subsidiaries 100 % Owned Subsidiaries State/Country of Incorporation PIA Merchandising Co , Inc. California PIA Merchandising Limited Nova Scotia, Canada Pacific Indoor Display Co , Inc. California Pivotal Field Services, Inc. Nevada Pivotal Sales Company California Retail Resources, Inc. Nevada SPAR Acquisition, Inc. Nevada SPAR All Store Marketing Services, Inc. Nevada SPAR Bert Fife, Inc. Nevada SPAR/Burgoyne Retail Services, Inc. (f/k/a SPAR Retail Information, Inc.) Ohio SPAR Canada Company Nova Scotia, Canada SPAR Canada, Inc. Nevada SPAR Group International, Inc. Nevada SPAR Inc. , (f/k/a SPAR/Burgoyne Information Services, Inc.) Nevada SPAR Incentive Marketing, Inc. Delaware SPAR International LTD Cayman Islands SPAR Marketing, Inc. Nevada SPAR Marketing, Inc. (f/k/a SPAR Acquisition, Inc.) Delaware SPAR Marketing Force, Inc. Nevada SPAR Megaforce, Inc. Nevada SPAR/PIA Retail Services, Inc. Nevada SPAR Technology Group, Inc. (f/k/a SPARinc.com, Inc.) Nevada SPAR Trademarks, Inc. Nevada SPAR Merchandising Romania, Ltd. Romania SPAR China Ltd. China SPAR FM Japan, Inc. Japan NMS Retail Services, ULC Nova Scotia, Canada National Assembly Services, Inc. New Jersey 51% Owned International Subsidiaries Country SGRP Meridian (Pty), Ltd. South Africa SPAR Solutions India Private Limited India SPAR Turkey Ltd. Turkey UAB SPAR RSS Baltic Lithuania SPARFACTS Australia (Pty), Ltd. Australia SPAR City Romania
